UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7530


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARYL PERNELL CAMPS, a/k/a Darryl Pernell Camps,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:90-cr-00085-MOC-5)


Submitted:   January 22, 2013             Decided:   February 8, 2013


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Pernell Camps, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daryl Pernell Camps appeals the district court’s order

denying    his    18   U.S.C.   § 3582(c)(2)   (2006)     motion.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States    v.     Camps,   No.   3:90-cr-00085-MOC-5      (W.D.N.C.    Aug.    16,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the   materials

before    this    court   and   argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2